Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 20 claims. Claims 1, 8 and 16 are independent.  Claims 1-20 are examined and rejected by the following detail action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 8 and 16 of US Patent No. 10955998 B2, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully anticipated in the referenced patent since the referenced patent and the instant application are claiming common subject matter of either claim 1, 8 and 16 of patent 10955998 B2 and either claim 1, 8 and 16 of instant application 17/202048, respectively, as follows:
Since claims 1, 8 and 16 of the instant application are under similar scope of the invention, examiner only use claim 1 rejection to demonstrate the double patenting rejection. 

(Patent 10955998 B2)
 A method comprising: 
providing, within a graphical user interface, a search input field to search a collection of digital images associated with a client device;
receiving, via the search input field, user input indicating at least one text character;
identifying a plurality of suggested search queries based on comparing the at least one text character with terms associated with digital images within the collection of digital images associated with the client device; 
providing, within the graphical user interface: 
a list comprising the plurality of suggested search queries, wherein each of the plurality of suggested search queries is associated with one or more digital images within the collection of digital images associated with the client device; and
a search query type icon in combination with each suggested search query from the plurality of suggested search queries in the list;

based on receiving the indication of the selection of the suggested search query, providing within the graphical user interface:
a first image group element that corresponds to a first group of images categorized by a first term associated with the suggested search query, the first image group element comprising at least a first indication of a number of images within the first group of images; and 
a second image group element that corresponds to a second group of images categorized by the first term or a second term associated with the suggested search query, the second image group element comprising at least a second indication of a number of images within the second group of images.

(Instant Application 17/202048)
A method comprising:
providing a graphical user interface that provides access to a collection of digital images associated with a client device;
receiving, via a search input field within the graphical user interface, user input indicating at least one text character;
comparing the at least one text character with terms associated with digital images within the collection of digital images to identify terms comprising the at least one text character;
generating a plurality of suggested search queries based on the identified terms comprising the at least one text character; and
providing, within the graphical user interface, a list comprising the plurality of suggested search queries, wherein each of the plurality of suggested search queries is associated with one or more digital images within the collection of digital images.

Re-claim 1, all limitations of claim 1 in bold feature in the instant application (17/202048) are anticipated by the parent patent (Patent 10955998 B2)’s claim 1 in bold limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-8, 10-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amacker (US Patent 9875284 B1).

Amacker teaches a method comprising:
providing a graphical user interface that provides access to a collection of digital images associated with a client device (Fig. 2, col. 7 lines [12-34]. Amacker describes the web browser application GUI 200 that provides access to the images 215 when user enter the search inputs in the search field 210);
receiving, via a search input field within the graphical user interface, user input indicating at least one text character (Figs. 3, 4, col. 7 lines [47-50], col. 13 lines [47-56]. Amacker describes the user input 305 is entered into the search field 210, the user input 305 is a search query include at least one text character (i.e. “w”, “laptop”));
comparing the at least one text character with terms associated with digital images within the collection of digital images to identify terms comprising the at least one text character (Figs. 3, 4, col. 7 lines [50-55]. Amacker describes the electronic device 100 transmitting the search input 305 to server 130 in order to receive search completion options 315 to suggest to the user);
generating a plurality of suggested search queries based on the identified terms comprising the at least one text character (Figs. 3, 4, col. 7 lines [61-65]. Amacker describes the search completion service 150 generating search completion options 315 based on the user input 305); and
providing, within the graphical user interface, a list comprising the plurality of suggested search queries, wherein each of the plurality of suggested search queries is associated with one or more digital images within the collection of digital images (Figs. 3, 4, col. 7 lines [65-67], col. 8 lines [28-32], col. 10 lines [15-24]. Amacker describes the server display the search completion options 315 in a search suggest drop-down list 310. Each of the suggested search queries 315 or 415 is associated with one or more digital image 425).

Re-claims 4 and 10, 
in addition to what Amacker teaches in claims 1 and 8, Amacker also teaches the method and system, further comprising: detecting an indication of a user selection of a suggested search query from the list comprising the plurality of suggested search queries; and providing, within the graphical user interface, a subset of images associated with the suggested search query from the collection of digital images (Figs. 4, 10, col. 23 lines [27-39, 53-60]. Amacker describes upon user selecting a completion option 315 or an indicate 415, the text associated with selected completion option 315 can be provided or input to a search browser application to execute the search query and provide the search results of the subset images 420 associated with selected completion option 315).

Re-claims 5, 13 and 20,  
in addition to what Amacker teaches in claims 1, 8 and 16, Amacker also teaches the method, system and storage medium, further comprising:
receiving, within the search input field, additional user input indicating at least one additional text character (Figs. 7, 9, col. 13 lines [13-23]. Amacker describes a second input 705 “case” is received in the search field 210 appended to or combined with first search term 305);
comparing a combination of the at least one text character and the at least one additional text character with terms associated with digital images within the collection of digital images to identify terms comprising the combination of the at least one text character and the at least one additional character; generating an updated list of suggested search queries based on the identified terms comprising the combination of the at least one text character and the at least one additional character (Figs. 7, 9, col. 13 lines [25-31]. Amacker describes the new search term “laptop case” combined by the first input 305 and the second input 705 are used by the server 130 to generate a modified search completion options 710); and
providing, within the graphical user interface, the updated list of suggested search queries, wherein each of the suggested search queries within the updated list is associated with one or more digital images within the collection of digital images (Figs. 7, 9, col. 13 lines [31-44]. Amacker describes the modified search completion options 710 are displayed in the drop-down list 310. Each of the suggested search queries 710 or 720 is associated with one or more digital image 730).

Re-claim 6,  
in addition to what Amacker teaches in claim 1, Amacker also teaches the method, wherein at least one search query from the plurality of suggested search queries comprises a combination of two or more identified terms (Figs. 7, 9, col. 13 lines [34-44]. Amacker describes each of modified search completion option 710 is associated with at least two (i.e. “laptop case”) or more identified terms (i.e. “laptop case 17 inches”).

Re-claim 7,  
in addition to what Amacker teaches in claim 1, Amacker also teaches the method, further comprising providing, for display within the search input field, a suggested search query from the plurality of suggested search queries based on receiving an indication of a user selection of the suggested search query (Figs. 4, 10, col. 23 lines [27-33]. Amacker describes upon user selecting a completion option 315 or an indicate 415, the text associated with selected completion option 315 can be provided or input to a search browser application to execute the search query).

	Re-claims 8 and 16,
	claims 8 and 16 are a system and storage medium claims, respectively, having similar limitations in scope of claim 1; therefore, they are rejected under similar rationale.

Re-claim 11,  
in addition to what Amacker teaches in claim 10, claim 11 is a system claim having similar limitations in scope of claim 5; therefore, it is rejected under similar rationale.


in addition to what Amacker teaches in claim 11, Amacker also teaches the system, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication of a selection of an additional suggested search query from the updated list of suggested search queries; and providing, within the graphical user interface, at least one digital image from the collection of digital images that is associated with both the selected suggested search query and the selected additional suggested search query (Figs. 4, 7, 10, col. 23 lines [27-39, 53-60]. Amacker describes the similar concept of selecting a completion option 315 shown in claim 4 rejection above.  Upon user selecting a completion option 710 or an indicate 720, the text associated with selected completion option 710/720 can be provided or input to a search browser application to execute the search query and provide the search results of the subset images 730 associated with selected completion option 710/720).

Re-claim 17,  
in addition to what Amacker teaches in claim 16, claim 17 is a medium claim having similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Re-claim 19,  
(Fig. 4, col. 10 lines [15-24]. Amacker describes the search result gallery 420 comprising a subset of images 425 associated with the at least one term “laptop”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Brewer et al. (“Brewer”, US Patent 7890526 B1).
Re-claims 2, 14 and 18,
Amacker teaches the method, system and storage medium in claims 1, 8 and 16, respectively, but Amacker fails to teach a method, system and storage medium, further comprising: determining a query type for at least one suggested search query of the plurality of suggested search queries; and providing, proximate to the at least one 
However, Brewer teaches:
determining a query type for at least one suggested search query of the plurality of suggested search queries; and providing, proximate to the at least one suggested search query within the graphical user interface, a search query type icon corresponding to the determined query type (Fig. 8B, col. 7 lines [1-20]. Brewer describes the query type icons 169-173 are determined and displayed in front of each query refinement options).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the searching method teachings of Amacker with the query type icons teaching of Brewer to indicate the query type of the query refinement options for user convenience to select the intended query request.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Brewer, and further in view of Nachum et al. (“Nachum”, US PG-Pub. 2015/0106358 A1).
Re-claim 3,
Amacker-Brewer teaches the method in claim 2, but Amacker fails to teach a method, wherein determining the query type for at least one suggested search query of the plurality of suggested search queries comprises determining that the query type is one of a date type query or a location type query.

 wherein determining the query type for at least one suggested search query of the plurality of suggested search queries comprises determining that the query type is one of a date type query or a location type query (Fig. 4B, [0049]. Nachum describes the query type 424 indicates the calendar entries as a date type query).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the searching method teachings of modified Amacker with the specific query type icons teaching of Nachum to indicate the specific query type of the query refinement options for user convenience to select the intended query request.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Nachum.
Re-claim 9,
Amacker teaches the system in claim 8, but Amacker fails to teach a system, wherein one or more of the plurality of suggested search queries correspond to at least one of: a location, a date, a person, content within an image, or an event.
However, Nachum teaches:
 wherein one or more of the plurality of suggested search queries correspond to at least one of: a location, a date, a person, content within an image, or an event (Fig. 4B, [0049]. Nachum describes the query type 410 or 424 indicates the contact or calendar entries corresponding to a date or a person query).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Gargi et al. (“Gargi”, US Patent 7747625 B2).
Re-claim 15,
Amacker teaches the system in claim 8, but Amacker fails to teach a system, further comprising instructions that, when executed by the at least one processor, cause the system to provide, within the graphical user interface, an indication of a number of digital images associated with at least one suggested search query from the plurality of suggested search queries.
However, Gargi teaches:
 further comprising instructions that, when executed by the at least one processor, cause the system to provide, within the graphical user interface, an indication of a number of digital images associated with at least one suggested search query from the plurality of suggested search queries (Fig. 9, col. 12 lines [37-40]. Gargi describes user interface 240 identifying the clusters 250 and 252 with an indication showing a number of digital images in each of the clusters (i.e. 11 photos)).



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145